Citation Nr: 0524883	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  05-14 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an effective date earlier than November 
28, 2003, for the assignment of a 100 percent rating for 
hypothyroidism.

2.  Entitlement to an effective date earlier than April 5, 
1999, for the award of service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to March 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that awarded an effective date of April 5, 1999, for 
the award of service connection for hypothyroidism.  The 
appeal also arises from an August 2004 rating decision that 
increased the rating for service-connected hypothyroidism to 
100 percent effective November 28, 2003.  The veteran 
disagreed with the assigned effective dates with regard to 
both the original award of service connection for 
hypothyroidism and the 100 percent rating for that 
disability.  In February 2005, he testified before a Decision 
Review Officer at the RO.  

The Board has granted a motion by the veteran to advance this 
case on the docket.  See 38 U.S.C.A. § 7101(a)(2) (West 
2002); 38 C.F.R. § 20.900(c) (2004). 

In the January 2004 rating decision, the RO also denied a 
claim of clear and unmistakable error in a January 1997 RO 
rating decision that did not consider or award service 
connection for a thyroid condition.  The veteran has not 
filed a notice of disagreement with respect to this 
particular issue; therefore, it is not before the Board in 
this appeal.  See 38 U.S.C.A. § 7105 (West 2002). 

In July 2004, the veteran also raised claims for service 
connection for post-traumatic stress disorder (PTSD), chronic 
fatigue syndrome, depression, and obsessive-compulsive 
disorder.  The Board notes that it appears that service 
connection has previously been denied for PTSD.  In any 
event, these matters are referred to the RO for its 
consideration, as appropriate, in the first instance.

FINDINGS OF FACT

1.  All notices and assistance to the veteran have been 
provided, and all evidence necessary for disposition of the 
appeal has been obtained.

2.  In February 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he desires to withdraw his appeal of the claim 
for an effective date earlier than April 5, 1999, for the 
award of service connection for hypothyroidism.

3.  The veteran filed a claim for service connection for 
Graves' disease on April 5, 1999.  He filed an application to 
reopen a claim for service connection for a thyroid condition 
on April 30, 2003.

4.  On November 28, 2003, a VA thyroid examination revealed 
evidence of constipation, weight gain, mental disturbances 
with sluggishness, and muscular weakness.  The examiner also 
concluded that the veteran could hardly work as a regular 
employee.  Prior to that examination, the veteran's thyroid 
disability produced no more than mental disturbances and 
muscular weakness, without consistent cardiovascular 
involvement or bradycardia.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
28, 2003, for the assignment of a 100 percent rating for 
hypothyroidism are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.119, Diagnostic Codes 7900, 7903 
(2004).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met with regard to the claim for an 
effective date earlier than April 5, 1999, for the award of 
service connection for hypothyroidism.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective date earlier than November 28, 2003,
for 100 percent rating for hypothyroidism

Initially, the Board considers whether VA has satisfied all 
duties to notify and assist the appellant.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2004).    

The provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in August 2004, 
that is, after the November 9, 2000, effective date of the 
relevant notice and assistance requirements.  However, the 
notices regarding the veteran's claim informed him of the 
bases for the relevant decision, what types of evidence would 
be needed, and how the evidence would be secured.  Any defect 
with regard to the timing of the notice to the veteran was 
harmless because of the thorough and informative notices 
provided throughout the adjudication of the claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The RO sent the veteran a statement of the case in March 
2005.  This document discussed specific evidence, the 
particular legal requirements applicable to the veteran's 
claim, the evidence considered, and the pertinent laws and 
regulations (including 38 U.S.C.A. §§ 5103 & 5107 and 
38 C.F.R. § 3.159), and the reasons for the RO's decision.  
There was no harm to the veteran, as VA made all efforts to 
notify and to assist him with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the veteran's 
possession.  Thus, VA has satisfied its "duty to notify" 
the veteran.

In addition, the record includes all relevant evidence 
necessary for purposes of this claim.  

In conclusion, the Board finds that the VA has satisfied both 
the notice and duty to assist provisions of the law.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board now 
turns to the merits of the claim.

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b).

The effective date for service connection, when a claim is 
filed more than a year after service, is the date of VA 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sep. 23, 
1998), 63 Fed. Reg. 56704 (1998).

A July 1995 VA general medical examination showed no heart or 
cardiovascular problems; his weight had been stable over the 
last year.  On a July 1995 VA neurological disorders 
examination, the veteran reported having memory loss, joint 
pains, and headaches.  A thyroid profile was recommended to 
rule out any reversible causes of dementia.  However, on 
serum evaluation in September 1995, the TSH and T-uptake 
levels were both within normal limits.  An October 1995 VA 
mental disorders examination revealed amnestic problems, but 
the examiner did not believe that the veteran had enough of 
the criteria to meet a diagnosis of dementia.  There were 
only a few recent memory and immediate recall problems, not 
multiple cognitive defects, problems with aphasia, apraxia, 
or agnosia, or executive functioning.

Records from February 1998 and thereafter from his then-
employer refer to memory loss, headaches, chronic back pain, 
and several incidents of domestic violence.  Diagnostic 
testing for thyroid uptake was consistent with 
hyperthyroidism, but there was also an indication of Graves 
disease as evidenced by the thyroid serology and other 
findings.  VA records also reflected complaints of memory 
difficulties.  Thus, the first actual diagnoses of thyroid 
dysfunction surfaced in 1998.  

A May 1998 VA neurological disorders examination noted the 
veteran's complaints of headaches and nausea (without visual 
problems), worsening memory, and dizziness.  The examiner 
noted a prior diagnosis of hyperthyroidism.  Current 
diagnoses included chronic tension headaches, complaints of 
memory problems, and chronic low back pain.  A June 1998 VA 
mental disorders examination showed moderately severe 
dysthymic disorder and memory problems (including confusion).    

On April 5, 1999, the veteran filed a claim for service 
connection for Graves' disease.  The RO denied the claim in 
October 1999.

VA outpatient medical records from 1999 to 2002 reflect 
ongoing treatment for various symptoms, including muscle 
twitching, blepharospasms, malaise, fatigue, headaches, 
memory loss, trouble focusing, decreased energy, varying 
appetite, and mild depression.  However, there is also 
evidence of "quite good" memory capacity in April 2000, 
without evidence of neurocognitive disorder.

On January 9, 2003, the veteran filed a claim for an 
increased rating for service-connected memory loss due to an 
undiagnosed illness, which was then rated 10 percent 
disabling.

A February 2003 VA mental disorder examination showed 
diminished or limited cognitive functions, short-term memory, 
insight, judgment, concentration, and attention span.  The 
diagnoses included mild to moderate cognitive disorder, not 
otherwise specified, and moderate, recurrent dysthymic 
disorder without psychotic symptoms (rule out major 
depression).  

On a March 2003 VA neurological disorders examination, the 
veteran described memory problems and generalized weakness, 
but he denied persistent paresthesias or changes in his 
bladder or bowel function.  He was experiencing intermittent 
migraine episodes.  Upon review of prior formal 
neuropsychological test results from 1998 and 2000 (showing 
average to above average results, with even some improvement 
from one test to the next), the examiner stated that she was 
unable to find any evidence of significant memory deficit; 
she concluded that she was unable to corroborate the 
diagnosis of dementia.  

In March 2003, the RO increased the rating for memory loss 
(claimed as dementia) to 30 percent, effective January 9, 
2003, the date of receipt of that particular claim for an 
increased rating.  See 38 C.F.R. § 3.400(o).

On April 30, 2003, the RO received correspondence from the 
veteran; in pertinent part, he sought to reopen a claim for 
service connection for a thyroid condition.  He referred to 
tremors, weakness, and loss of appetite.  

The veteran underwent a VA thyroid examination on June 30, 
2003.  It was noted that he had bene taking Synthroid and had 
been generally stable with his TSH level within normal range; 
additionally, his weight had been within 10 pounds of his 
normal range as well, and he denied any significant symptoms 
(including neurologic, cardiovascular, and gastrointestinal 
symptoms) other than occasional muscle twitching and extra 
heartbeats.  Examination showed no thyroid gland swelling at 
that time or evidence of any significant eye signs.  Muscular 
strengths were normal.  There was no tremor or evidence of 
myxedema.  His heart was regular, sounded normal, and was 
without murmur.  Lungs were clear to auscultation.  His 
abdomen was benign.  He had no swelling in his legs.  His TSH 
level was within the normal range that day.  The diagnosis 
was history of hypothyroidism, currently in remission with 
medications.

The VA doctor further concluded in an August 6, 2003, 
addendum that it was "at least as likely as not" that the 
veteran's thyroid condition had started during his active 
service several weeks to several months prior to the March 
1995 diagnosis of the condition.  

In an August 2003 rating decision, the RO awarded service 
connection and a 10 percent rating for hypothyroidism, 
effective April 30, 2003.  

The veteran underwent a new VA thyroid examination on 
November 28, 2003.  His pulse was 71.  His thyroid was not 
palpable.  His eyes were "okay," except for some blurry 
vision.  He had some weakness, which caused difficulty with 
lifting, pulling, or moving a cart at his job with the a post 
office.  He had intermittent tremors, but no myxedema.  He 
was taking Synthroid.  He had no residuals other than 
elevated blood pressure (146/62), muscle weakness and 
tremors, and fluctuating weight.  His TSH level was high.  
The examiner diagnosed hypothyroidism that was related to and 
as likely as not associated with the veteran's active 
service.  The examiner also commented that the severity was 
worse, and that the veteran had constipation, weight gain, 
mental disturbances with sluggishness, and muscular weakness.  
The examiner also concluded that the veteran could hardly 
work as a regular employee.

In January 2004, the RO awarded an effective date of April 5, 
1999, for the award of service connection for hypothyroidism, 
apparently based on the date of receipt of the veteran's 
April 1999 claim for service connection for Graves' disease; 
the RO also awarded a 60 percent rating for hypothyroidism, 
effective April 5, 1999.

In August 2004, the RO increased the rating for service-
connected hypothyroidism to 100 percent effective, November 
28, 2003, apparently based on the date of the November 2003 
VA examination.  The RO cautioned that the veteran's 
disability did not meet all of the requirements for a 100 
percent rating under the relevant diagnostic code; however, 
the RO assigned the higher evaluation on the ground that the 
veteran's disability more nearly approximated the criteria 
for the 100 percent rating rather than for the 60 percent 
rating.  See 38 C.F.R. § 4.7 (2004). 

This case is somewhat complicated because of certain 
procedural steps.  In its January 2004 decision, the RO 
originally awarded service connection for hypothyroidism 
based on the veteran April 2003 claim for service connection 
for hypothyroidism.  However, in response to the veteran's 
disagreement, the RO in actuality treated the claim as having 
been filed on April 5, 1999 (when the veteran had first filed 
a claim for service connection for Graves' disease).  It 
appears that this appeal is based on the veteran's original 
claim for service connection, whether it is characterized as 
a claim for Graves' disease or as a claim for hypothyroidism.  
However, in the course of the "initial" award of service 
connection for hypothyroidism, the RO also awarded a 
"staged" rating of 100 percent, which the veteran seeks to 
extend retroactively.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).

As best as the Board can discern, the veteran has expressed 
an interest in an effective date of either April 5, 1999, or 
as early as February 1998 for the assignment of the 100 
percent rating for his hypothyroidism.  In the interest of 
thoroughness, the Board will consider the earliest date for 
which the veteran seeks the 100 percent rating for his 
hypothyroidism (i.e., February 1998).  

Hypothyroidism is evaluated under 38 C.F.R. § 4.119, 
Diagnostic Code (DC) 7903 (2004).  Hypothyroidism warrants a 
10 percent rating where there is fatigability, or where 
continuous medication is required for control.  A 30 percent 
rating is warranted when it involves fatigability, 
constipation, and mental sluggishness.  A 60 percent rating 
is warranted where hypothyroidism produces muscular weakness, 
mental disturbance, and weight gain.  A 100 percent rating is 
warranted for hypothyroidism involving cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness. 

The Board has reviewed the available medical records.  Prior 
to the November 2003 VA examination, the veteran did not have 
consistent evidence of the types of symptoms necessary for a 
100 percent rating under DC 7903.  On the one hand, he had 
occasional episodes of hypertension and dizziness (such as 
the blood pressure reading of 150/90 in April 1999).  But on 
the other hand, his blood pressure readings were almost 
always in the 120 or 130s over the 70s, 80s, or 90s.  
Additionally, there was no evidence of bradycardia; indeed, 
pulses generally were well above 60 beats per minute.  In 
fact, in February 1998 (one of the dates that the veteran has 
suggested should be the basis for a 100 percent rating for 
hypothyroidism), VA progress notes showed blood pressure of 
110/70 and a pulse of 84.  Even post-November 2003 VA medical 
records show normal blood pressure, although he did have 
sleep disturbance (in June 2004).  

The Board observes that the veteran's hypothyroidism 
certainly and clearly meets the criteria for a 60 percent 
rating; the disability includes all of the symptoms for that 
rating (muscular weakness, mental disturbance, and weight 
gain).  However, it is not entirely certain that the 
veteran's disability clearly fits within the parameters of 
the 100 percent rating, even when considering that the 
disability might not have to meet all of the criteria for 
that rating.  Nevertheless, the Board does not disturb the 
100 percent rating in effect since November 2003.  The Board 
can certainly understand that the November 2003 VA 
examination found that the veteran's hypothyroidism was 
preventing him from working as a regular employee, and on 
this basis, the assignment of a 100 percent rating is 
justifiable.  

However, the Board cannot extend the 100 percent rating prior 
to November 2003.  Simply put, the evidence does not support 
a 100 percent rating prior to November 28, 2003.  While the 
pre-November 2003 evidence shows that the veteran had 
muscular weakness, mental disturbance (such as slowing of 
thought and depression), and sleepiness, it did not 
consistently or chronically show that he had cold 
intolerance, cardiovascular involvement, or bradycardia (less 
than 60 beats per minute).  See 38 C.F.R. § 4.119, DC 7903.

The veteran has also contended that his condition has 
alternately reverted to hyperthyroidism and then back to 
hypothyroidism.  Under the relevant criteria for 
hyperthyroidism, a 60 percent rating requires emotional 
instability, tachycardia, fatigability and increased pulse 
pressure or blood pressure.  A 100 percent rating requires 
thyroid enlargement, tachycardia (more than 100 beats per 
minute), eye involvement, muscular weakness, loss of weight, 
and sympathetic nervous system, cardiovascular, or 
gastrointestinal symptoms.  38 C.F.R. § 4.119, DC 7900 
(2004).  The veteran's thyroid has generally not been 
palpable or swollen, even on the June and November 2003 VA 
examinations.  While the veteran's pulse was 109 (.i.e., 
tachycardic) on the June 2003 VA examination, there was not a 
combination of the other factors needed for a 100 percent 
rating under DC 7900.  Indeed, in June 2003, the 
hypothyroidism was characterized as being in remission on 
medications, and there was no mention of any possible 
diagnosis of hyperthyroidism.

In sum, the Board has concluded that the veteran's thyroid 
disability did not satisfy the criteria for a 100 percent 
rating prior to November 28, 2003, under any of the 
potentially applicable diagnostic codes.  As the 
preponderance of the evidence is against the claim for an 
effective date earlier than November 28, 2003, for the 
assignment of a 100 percent rating for hypothyroidism, the 
"benefit-of-the-doubt" rule is not applicable, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Effective date earlier than April 5, 1999,
for service connection for hypothyroidism

As noted above, this appeal comes before the Board in part 
from a January 2004 RO rating decision that awarded an 
effective date of April 5, 1999, for the award of service 
connection for hypothyroidism.  

In February 2005, the veteran withdrew (in writing) his 
appeal of the issue of entitlement to an effective date 
earlier than April 5, 1999, for the award of service 
connection for hypothyroidism.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant 
has withdrawn his appeal of the claim for an effective date 
earlier than April 5, 1999, for the award of service 
connection for hypothyroidism; therefore, there remain no 
allegations of errors of fact or law for appellate 
consideration with regard to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal of this 
issue, and it dismisses the appeal with regard to the claim 
for an effective date earlier than April 5, 1999, for the 
award of service connection for hypothyroidism.

ORDER

The claim for an effective date earlier than November 28, 
2003, for the assignment of a 100 percent rating for 
hypothyroidism is denied.

The appeal of the claim for an effective date earlier than 
April 5, 1999, for the award of service connection for 
hypothyroidism is dismissed.


                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


